Citation Nr: 1221495	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as right arm pain) due to fall from nightmares secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right hip disorder (degenerative arthritis) due to fall from nightmares secondary to service-connected PTSD.  

3.  Entitlement to service connection for rib fractures due to fall from nightmares secondary to service-connected PTSD.  

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a September 2010 VA Form 9 the Veteran requested a Board hearing but in March 2012 correspondence the Veteran withdrew the hearing request.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As was noted in a previous October 2004 Board decision, in October 2002 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected malaria.  Also, in May 2010 correspondence the Veteran raised the issue of entitlement to service connection for a left ankle disorder due to fall from nightmares secondary to service-connected PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative evidence that a chronic right shoulder disorder had its onset in service and no competent medical evidence linking the Veteran's current right shoulder disorder with his period of service to include a service-connected disability.

2.  There is no probative evidence that a chronic right hip disorder had its onset in service and no competent medical evidence linking the Veteran's current right hip disorder with his period of service to include a service-connected disability.

3.  There is no probative evidence that rib fractures had their onset in service and no competent medical evidence linking the Veteran's current rib fractures with his period of service to include a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Service connection for a right hip disorder is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Service connection for rib fractures is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's assertion that a right shoulder disorder, a right hip disorder, and rib fractures are related to a fall in August 2009 due to a nightmare secondary to his service-connected PTSD.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).
    
Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in April 2007.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Relevant Evidence

Service treatment records are negative for complaints regarding the right shoulder, right hip, and or rib fractures.  The Veteran submitted a claim for service connection for these disorders in November 2009.  Specifically, the Veteran wrote that he fell out of bed while having a nightmare secondary to his service-connected PTSD in August 2009, fracturing his ribs and resulting in pain in his whole right side.  VA outpatient treatment records confirm that the Veteran fell out of bed during a nightmare in August 2009, striking his right rib cage.  At that time the Veteran complained of right rib pain and painful to deep inspirations.  The impression was fracture of anterior end, right rib 7th and 8th with no evidence of hemothorax, or significant displacement.  

Private treatment records also show a history of falling out of bed during a nightmare.  Significantly, these records show that the Veteran fell out of bed in June 2005 during a nightmare and suffered a distal left fibula fracture.  

The earliest post-service medical treatment records in the claims file are dated in August 1997.  These records primarily pertain to the Veteran's nonservice-connected coronary artery disease, diabetes, low back disorder, and hypertension.  Significantly, these records show osteoarthritis of the low back.  These records also note several complaints of dizziness and light-headedness.  The RO previously denied service connection for postural hypertension (claimed as dizziness) and elevated pressure in the ears, secondary to tinnitus by rating decision dated in February 2005.  

In connection with this claim the Veteran was afforded a VA bones examination in February 2010.  With regard to the rib fractures the examiner noted that the Veteran fractured his right 7th and 8th rib in August 2009 after falling out of bed during a nightmare.  The examiner wrote that it was less likely as not (less than 50/50 probability) that the Veteran's rib fractures were caused by or the result of a fall caused by nightmares associated with the Veteran's PTSD.  Significantly, the examiner wrote that the Veteran was a frail elderly gentleman, unable to walk far without a walker for support.  He was on multiple mediations, some of which may cause dizziness, particularly on getting up.  He had complained to his providers (PMD (primary medical doctor) in 1999, ENT (ear, nose, and throat) doctor in 1999, 2001, and 2004, and cardiologist in 2001) about intermittent vertigo.  He had cardiac rhythm disturbances, on anticoagulation therapy, which also can contribute to instability and dizziness.  Medications such as alpha blocker (Terazosin), ARB (valsartan), diuretics (Lasix and spironolactone) can cause postural hypotension.  The Veteran was noted to be short of breath on any minimal exertion such as range of motion measurements and transfers on the examination.  He had multiple medical reasons for dysequilibrium and with his age and functional status, and was considered to be a high risk for falls.  The examiner noted that nightmares secondary to PTSD are well known to occur, but the act of falling is a more complex event.  Inherent protective or compensatory postural mechanisms are in place which, with the Veteran, are noted to be impaired, thus causing the actual fall.  

With regard to the claimed right hip disorder, the examiner opined that the right hip disorder (arthritis) was not caused by or a result of the August 2009 fall due to nightmares associated with PTSD.  Significantly, the examiner noted that there was no injury to the right hip from the claimed fall on review of the ER (emergency room ) notes or the providers' notes.  Rib fractures were the only area documented during the acute event.  X-rays of both hips revealed arthritis and no injury was noted related to the right hip.  The examiner opined that it was not likely that the right hip arthritis was secondary to this fall.  

With regard to the claimed right shoulder disorder, the examiner opined that the it was not caused by or a result of the August 2009 fall from PTSD nightmares.  Specifically, the examiner noted that a right shoulder problem was not documented during the August 2009 fall, from review of notes in the ER and subsequent primary providers' visit.  He complained of pain on raising his arm which related to the fractured right ribs.  He had been noted to have arthritis on this shoulder in the past (2004) and had received physical therapy.  Examination showed symmetric findings in the left and therefore no chronic disability was noted from the August 2009 fall.  The Veteran reportedly had longstanding arthritis, not related to the fall.  The examiner thereafter directed the reader to the opinion on why the fall was considered to be less likely a direct result of the Veteran's PTSD and nightmares.  

Analysis

The Board finds that the preponderance of the evidence is against service connection for right rib, shoulder, and hip disorders on a presumptive basis.  Though the Veteran currently has diagnoses of arthritis in the right shoulder and hip, there is no evidence of arthritis within one year after military service.  The earliest evidence of arthritis of the right shoulder is dated in 2004 and the earliest evidence of arthritis of the right hip is dated in 2010.    

The Board also finds that the preponderance of the evidence is against service connection for right rib, shoulder, and hip disorders on a direct basis.  The service treatment and examination records reflect no histories or findings suggestive of the currently diagnosed right rib fractures and arthritis of the right shoulder and right hip, and the first post-service history of such conditions dates more than 58 years after the Veteran's separation from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran does not contend that the right rib, shoulder, or hip problems began or have continued since service.  Thus, there have been no allegations of continuity of symptomatology.   

Finally, the Board finds that the preponderance of the evidence is against service connection for right rib, shoulder, and hip disorders on a secondary basis.  The competent and probative evidence does not suggest that the currently diagnosed right rib, shoulder, or hip disorders are causally related to the August 2009 fall during the nightmare associated with the Veteran's service-connected PTSD.  With regard to the right rib fractures, the February 2010 VA bones examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's rib fractures were caused by or the result of a fall caused by nightmares associated with the Veteran's PTSD.  Significantly, the examiner noted that nightmares secondary to PTSD are well known to occur, but the act of falling is a more complex event.  Inherent protective or compensatory postural mechanisms are in place which, with the Veteran, are noted to be impaired, thus causing the actual fall.  With regard to the right shoulder and hip disorders the examiner noted that records from the August 2009 fall do not show complaints regarding the right shoulder or hip.  While the records do note complaints of pain on raising his arm, the examiner related this pain to the Veteran's rib fractures.  Also, the Veteran was previously noted to have arthritis of the right shoulder in 2004.  Furthermore, while the Veteran currently has arthritis of the right shoulder and hip, he also had arthritis of the left shoulder and hip.  Thus, as the examination showed symmetric findings with regard to both the shoulders and hips, there was no chronic disability as a result of the August 2009 fall affecting only the right side of the Veteran's body.  While the examiner did not specifically opine whether the Veteran's service-connected PTSD aggravated his tendency to fall, the examiner did opine that the nightmares secondary to PTSD were un-related to the Veteran's tendency to fall.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  

As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's opinion that his current right rib, shoulder, and hip disorders are related to his service-connected PTSD is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for disorders of the right ribs, shoulder, and/or hip.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of the right rib, shoulder, and hip disorders, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for rib fractures is denied.  


REMAND

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; malaria, rated noncompensably disabling; and bilateral hearing loss, rated noncompensably disabling.  A combined disability evaluation of 70 percent is in effect.    

Having one service-connected disability rated at 70 percent disabling, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

The Veteran submitted a claim for TDIU in April 2010, indicating that he last worked in June 1996 as a pharmacist.  A review of the record reveals a December 2008 VA psychiatric examination wherein the Veteran reported that he retired from pharmacy sales in 1997 due to back problems.  During a January 2010 VA psychiatric examination the Veteran again reported that he retired from pharmacy sales in 1997 due to back problems.  During the January 2010 VA psychiatric examination the Veteran reported that when he worked prior to his retirement he was wary of others and felt anxious/threatened that he would be let go for no reason.  The examiner did not opine whether the Veteran's PTSD would prevent him from performing gainful employment.  During a subsequent September 2010 VA psychiatric examination the Veteran reported that he retired from working as a pharmacist in 1987 based on eligible age or duration of work.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  

The Veteran was also afforded VA malaria and audiological examinations in May 2010.  The audiological examiner opined that the Veteran's service-connected bilateral hearing loss and tinnitus did not preclude him from obtaining physical and/or sedentary employment.  The malaria examiner noted that the Veteran had no known residuals from malaria and the doctor determined that the Veteran's past history of malaria did not impact his ability to perform sedentary or physical employment.  

Unfortunately, as above, the January 2010 VA psychiatric examiner failed to provide an opinion as to whether the Veteran's PTSD would prevent him from performing substantially gainful employment.  As such, the January 2010 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the January 2010 VA examiner must be given the opportunity to supplement his/her report and specifically opine whether the Veteran's PTSD would prevent him from performing substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Afford the January 2010 VA examiner the opportunity to supplement his/her report.  The claims file must be made available to the examiner for review in connection with the requested opinion.  The examiner should specifically opine whether the Veteran's PTSD would prevent him from performing substantially gainful employment. 

In making this determination the examiner should consider the Veteran's reports of retirement due to a nonservice-connected back disorder and/or age requirements.   

If the January 2010 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.

A complete rationale should be given for all opinions and conclusions expressed.  If such an opinion cannot be given without resort to speculation the examiner should so state and explain why such an opinion cannot be made.  

2. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

3. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


